By the Court. — This
judgment must be reversed. The justice erred in giving judgment for any more costs than that of the prevailing party. The prevailing party had no right to recover the costs laid out and expended by his adversary. The judgment is not a judgment rendered for the justice, the officers of the court, or the witnesses, but for the party. The *197prevailing [*] party recovers a judgment for the costs which he himself has legally expended, in and about this suit; what his adversary hath expended he hath his right to.
•Judgment reversed.